Citation Nr: 0605257	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  94-13 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
the loss of use of the veteran's lower extremities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania. This case has since been 
transferred to the Cleveland, Ohio VARO. The Board remanded 
this case back to the RO in January 2001.

The Board again remanded this case to the RO in April 2005 
for further development.  It is now before the Board for 
further appellate consideration at this time.  


                                                FINDING OF 
FACT

The veteran has loss of use of his lower extremities due to 
service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to special monthly 
compensation based on loss of use of the lower extremities 
have been met. 38 U.S.C.A. § 1114(k) (West 2002); 38 
C.F.R. §§ 3.350(a), 4.63 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in regard to the 
issue of entitlement to SMC based upon the loss of use of the 
veteran's lower extremities, further assistance is 
unnecessary to aid the appellant in substantiating that 
claim.

I.	Factual Basis.  

A review of the record indicates that the veteran was treated 
during service for blindness in the left eye and left sided 
weakness assessed as a possible demyelinating disease. After 
rehabilitation the veteran was only able to ambulate for 
short distances using crutches and knee braces.  On a 
November 1988 VA examination he was noted to be confined to a 
wheelchair.  In a June 1989 rating action the RO granted 
service connection for demyelinating disease with retrobulbar 
neuritis in the left eye, which was assigned a 30 percent 
rating from June 10, 1988.  

In the years immediately following service discharge the 
existence of demyelinating disease, especially multiple 
sclerosis, was questioned due to a lack of physical and 
laboratory signs of such a disorder.  It was considered that 
the veteran's inability to use his legs and confinement to a 
wheelchair were functional in nature and resulted from a 
somatoform disorder.  Malingering was also suspected since 
the veteran was said to have been observed to engage in 
physical activity inconsistent with his reported degree of 
symptomatology.  In a medical opinion of March 1993, however, 
a VA neurologist concluded that the veteran's symptoms were 
most appropriately diagnosed as due to somatoform disorder.  
This physician believed that the veteran was definitely not 
malingering.  

The RO granted service connection for somatoform disorder in 
a rating action of June 1993.  This disability was assigned a 
100 percent rating from June 1988.  The veteran expressed 
disagreement with this rating since special monthly 
compensation based on loss of use of his legs was not 
assigned.  In a rating decision of March 1994, the RO severed 
service connection for demyelinating disease with retrobulbar 
neuritis and also severed special monthly compensation based 
on loss of use of one eye.  (In a decision of January 2001, 
the Board dismissed an appeal of this severance action since 
a timely Notice of Disagreement had not been filed subsequent 
to the March 1994 rating action.) 

An MRI study of October 1995 revealed findings indicative of 
a herniated disc at C5-C6 and X-rays revealed moderate 
degenerative joint disease at L4-L5.  

Following a VA psychiatric evaluation in November 1997, the 
diagnosis was undifferentiated somatoform disorder.  In the 
course of this examination, the veteran was reported to be 
confined to a wheel chair with muscular atrophy noted.  After 
a VA neurological examination in January 1999, the examiner 
noted that the veteran's neurological problems seemed to be 
related to bilateral peripheral neuropathy in the legs or 
lumbosacral poly-radiculopathy.  The veteran's main problems 
were said to be flaccid paraparesis with bilateral foot drop 
associated with muscle atrophy, diminished ankle reflexes, 
and distal sensory loss.  The examiner doubted whether the 
veteran's symptoms were due to a central nervous system 
disability such as multiple sclerosis.  Following a VA 
psychiatric examination in July 1999 the examiner concluded 
that the veteran did have a somatoform disorder, but his loss 
of use of the legs was not due to this disability.  

VA performed MRI studies of the brain and thoracic spine 
conducted in 1999 were normal.  An MRI of the cervical spine 
showed a small disc bulge at C5-C6 and herniated nucleus 
pulposus at C6-C7. 

Following a January 2003 VA psychiatric examination, no 
active mental disease was noted.  Loss of use of the legs of 
unknown etiology was diagnosed, as was possible 
neuropsychological deficits.  After a VA psychiatric 
examination conducted later in 2003, the historical diagnosis 
on Axis I was somatoform disorder, conversion type.  Multiple 
sclerosis by history was also diagnosed on Axis III.  After a 
May 2003 VA neurological examination the impression was, 
essentially, weakness of the lower extremities of unknown 
etiology.  It was reported that the veteran was regaining 
some strength in the lower extremities.  

During an August 2003 VA neurology examination, it was noted 
that the veteran could walk on crutches.  After the 
evaluation, the examiner opined that the veteran's 
neurological symptoms in the late 1980s were conceivably a 
transient manifestation of an inflammatory disorder, which 
had not resulted in any permanent central nervous system 
lesions as evidenced by multiple negative MRI s.  However, 
positive oligoclonal bands detected on one occasion and 
abnormal visual-evoked responses make the presence of real 
pathology at the time of his original manifestations 
conceivable.  However, the examiner opined that here was no 
evidence of active demyelinating disease at present.  The 
veteran's gait disorder was not explained by multiple 
sclerosis and the examiner found it difficult to explain the 
gait disorder on organic terms.  Findings of mild 
polyneuropathy found on the examination did not explain his 
problems with ambulation, nor could such be explained by mild 
cervical cord compression given the absence of signs of 
myelopathy.  

After a review of the claims folder in October 2003, a VA 
psychiatrist concluded that the origin of the veteran's 
condition in the lower extremities was psychiatric, rather 
than organic.  The symptoms were said to be due to the 
veteran's somatoform disorder.  

II.	Legal Analysis  

Special Monthly Compensation (SMC) is a special statutory 
award, in addition to awards based on the schedular 
evaluations provided by the diagnostic codes in VA's rating 
schedule. Claims for SMC, other than those pertaining to one-
time awards and an annual clothing allowance, are governed by 
38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 
3.352.

Loss of use of foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance. The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis. Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
hand or foot involved. 38 C.F.R. § 3.350(a)(2). Also 
considered as loss of use of the foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
nerve and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve. 38 C.F.R. § 4.63.

From the above evidence it is clear that, while the veteran 
has experienced some return of strength in his legs recently, 
the veteran has essentially had loss of use of his lower 
extremities and feet within the meaning of 38 C.F.R. § 3.350 
since 1988.  The issue for the Board's determination is, 
essentially, the etiology of his loss of use of the legs and 
feet.  Review of the numerous examinations and studies of the 
veteran's loss of use of his legs have revealed various 
explanations of the veteran's symptoms, including 
demyelinating disease, such as multiple sclerosis, as well as 
the veteran's currently service connected somatoform 
disorder.  It is the consensus of medical opinion that the 
veteran is not malingering regarding his leg complaints.  A 
very thorough neurological evaluation conducted in 2003 has 
essentially ruled out any organic pathology as responsible 
for the veteran's loss of use of his feet and legs.  A 
subsequent review by a VA psychiatrist has clearly attributed 
the veteran's lower extremity dysfunction to his service 
connected psychiatric disability.  Since that is the case, 
and with all reasonable doubt resolved in the veteran's 
favor, the Board finds that the veteran is entitled to 
special monthly compensation based on loss of use of his 
lower extremities.  

ORDER

Entitlement to SMC based upon the loss of use of the 
veteran's lower extremities is granted.





____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


